Citation Nr: 0824020	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-31 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of eligibility to receive Department 
of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from October 1967 to October 
1970.  He died in February 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO).

In 2006, the appellant indicated that she wanted to appear at 
a Board video conference hearing.  A hearing was scheduled to 
be held in December 2007.  The appellant did not appear, and 
she has not provided good cause for her failure to appear or 
timely requested another hearing.  Thus, no additional action 
in this regard is needed. 


FINDINGS OF FACT

1.  The appellant and the veteran were married in February 
1968 and divorced in August 2001.

2.  There is no evidence or argument that the appellant and 
veteran attempted to remarry or enter a common-law marriage.

3.  The veteran died in February 2004.

4.  The appellant was not the veteran's lawful spouse at the 
time of his death in February 2004.  



CONCLUSION OF LAW

Because the appellant is not the surviving spouse of the 
veteran, her claim of eligibility for potential entitlement 
to VA benefits due to the veteran's death lacks legal merit.  
38 U.S.C.A. §§ 101(3), 1310, 1311 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.5, 3.50, 3.53, 3.215 (2007); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

In general, benefits may be awarded to a surviving spouse 
upon the service-connected death of the veteran.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007).  To be 
recognized as the veteran's surviving spouse for the purpose 
of establishing entitlement to VA benefits, the appellant 
must be a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and has not 
remarried.  See generally, 38 U.S.C.A. § 101(3); 38 C.F.R. 
§§  3.1(j), 3.50(b)(1) 3.53, 3.215.

Factual Background and Analysis

The evidentiary record shows the appellant and the veteran 
were married on February [redacted], 1968, in Orange County, Texas.  
The marriage between the appellant and the veteran was 
dissolved by a divorce on August [redacted], 2001, in Beaumont, 
Texas.  

The veteran died on February [redacted], 2004.  

In January 2006, the appellant filed a claim for entitlement 
to VA death benefits, listing herself as the surviving spouse 
of the veteran, but also indicating that she was his ex-wife.  
She reported that she had been married to the veteran from 
February 1968 to August 2001, and that the marriage had ended 
in divorce.  

The appellant has not advanced any specific basis for her 
claim for VA death benefits other than she had no knowledge 
that the veteran had been receiving VA benefits for a number 
of years and that she had been overlooked and deceived of all 
her rights.  She asserts that she had been married to the 
veteran for more than 30 years and endured the bad times with 
him and gave loving support and care, thus she felt an 
entitlement to those benefits.  The appellant does not 
contend, nor does the evidence indicate, that they had 
attempted to remarry each other or enter a common-law 
marriage.  Neither party apparently remarried another.

The evidence of record clearly documents that the appellant 
was not the veteran's surviving spouse at the time of his 
death, and she has not contended to the contrary.  A 
separation between a lawfully married veteran and spouse at 
the time of the veteran's death may be excused if the 
separation was caused by the veteran's bad behavior.  
However, a divorce is not the same as a separation.  Once 
divorced, for any reason, a spouse may not be recognized as a 
surviving spouse for VA benefit purposes.  Since the 
appellant has not satisfied the necessary requirements to be 
recognized as the veteran's surviving spouse for the purpose 
of receiving VA benefits, she cannot be considered a proper 
claimant for VA benefits.  

The Board has carefully considered the appellant's 
allegations however, the law is clear that she lacks legal 
entitlement to the VA benefits which she seeks, by virtue of 
the fact that, at the time of the veteran's death, the 
appellant and the veteran were not married.  Thus, her claim 
for VA death benefits lacks legal merit and must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board is 
constrained by the laws enacted by Congress and the 
promulgated regulations governing entitlement to VA benefits.  
See 38 U.S.C.A. § 7104.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  The U.S. Court of 
Appeals for Veterans Claims has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based upon an interpretation of law, rather than 
consideration of factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of this appeal is dependent on interpretation of the 
regulations pertaining to recognition of the appellant as the 
surviving spouse of the veteran for the purpose of receiving 
VA death benefits.  The evidence of record shows the 
appellant was divorced from the veteran some four years 
before his death, she does not dispute the validity of the 
divorce.  The appellant does not contend, nor does the 
evidence indicate, that she remarried the veteran.  

Absent evidence that the appellant was married to the veteran 
at the time of his death, there is no reasonable possibility 
that further evidentiary development by VA would aid in 
substantiating the claim.  Therefore, any deficiencies 
regarding VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).



ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of eligibility to receive VA death 
benefits is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


